                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 TEXAS PUBLIC RADIO,

            Plaintiff,

 v.
                                                     Civil Action No. 20-1156
 UNITED STATES DEPARTMENT OF
 AGRICULTURE.

            Defendant.

                                  ORIGINAL COMPLAINT

       Plaintiff Texas Public Radio (“TPR”) files this Complaint against the United States

Department of Agriculture (“USDA” or “the Agency”) and alleges as follows:

                                      INTRODUCTION

       1.        This lawsuit challenges the constructive denial of TPR’s May and July 2020

requests under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, that TPR submitted by

to defendant USDA.

       2.        TPR is a San Antonio-based non-profit organization that regularly reports on

government and public policy as part of its vision “to elevate awareness and discourse regarding

important community and cultural issues.” About Us, TEX. PUB. RADIO, https://perma.cc/V5LP-

CWJ3 (last visited Sept. 14, 2020). In pursuit of this vision, TPR has produced a number of

broadcasts about a large government contract awarded to a San Antonio-based event planning

company, CRE8AD8 LLC (“CRE8AD8”), to deliver food to hungry families as part of the Farmers

to Families Food Box Program (“the Program”). Through this action, TPR seeks disclosure of

records relating to the proposal for this contract, related correspondence between CRE8AD8 and

the USDA, and invoices created as part of the contract.



                                               -1-
       3.      To combat hunger stemming from high rates of unemployment across the country

due to the COVID-19 pandemic, the USDA exercised authority under the Families First

Coronavirus Response Act to create the Program. USDA Farmers to Families Food Box, USDA

AGRIC. MARKETING SERV., https://perma.cc/4P97-6SDN (last updated Sept. 21, 2020). USDA’s

Agricultural Marketing Service (“AMS”) partnered with distributors across the country to

purchase fresh produce, dairy, and meat products from American producers. Id. In turn, the USDA

selected distributors to package the products into boxes and transport them to non-profits that serve

Americans in need. Id. The multi-billion dollar Program was meant to help farmers and over-taxed

food banks in a dire time, but food-aid professionals have called it wasteful, saying the government

has overpaid a number of the private-sector contractors chosen to package and deliver food boxes,

limiting the Program’s overall ability to reduce hunger. Jessica Fu and H. Claire Brown,

“Someone’s Profiting Off This”: New Public Records Reveal Covid-19 Hunger Relief Contractors

Get Handsome Payouts for Mediocre Food Boxes, THE COUNTER (Sept. 3, 2020),

https://perma.cc/J5UY-N5JS.

       4.      One of the most controversial contracts awarded by the USDA was the $39.1

million contract with CRE8AD8. As the company had little to no experience with food

distribution, lawmakers and food-aid professionals questioned how they prevailed over more

established food-distribution companies. Indeed, when CRE8AD8 first received the contract, it

did not have the appropriate Perishable Agricultural Commodities Act license needed to fulfill the

contract. Tom Orsborn, USDA Knocked for ‘Unfathomable’ $39M Contract Awarded to San

Antonio Event Planner, SAN ANTONIO EXPRESS-NEWS (May 15, 2020), https://perma.cc/LT9X-

Q3E6 (“Palomino acknowledged he does not have a PACA License”); PACA Licensing, USDA

AGRIC. MARKETING SERV., https://perma.cc/T9G2-XLWH (last visited Sept. 14, 2020) (“Much




                                                 -2-
like you need a driver’s license to operate a vehicle, the law requires that you have a PACA license

to operate a produce business.”). A San Antonio food bank later reported that it received a fraction

of the boxes CRE8AD8 promised to deliver. Jaie Avila, SA Food Bank: Contractor Only Delivered

40 Percent of Food Boxes for the Hungry, WOIA NEWS4 SAN ANTONIO (June 3, 2020),

https://perma.cc/MGT4-VD6Q.

       5.      Since the USDA released its list of approved contracts on May 8, 2020, TPR has

published more than 20 articles and broadcasts about the Program. See, e.g., Paul Flahive, Hunger

in Texas: No End in Sight for Pandemic Food Lines, TEXAS PUBLIC RADIO (Sept. 23, 2020),

https://perma.cc/7Z79-WMB2. A significant amount of this coverage focused on the CRE8AD8

contract because, like TPR, CR8AD8 is based in San Antonio and because of widespread criticism

of the contract and CRE8AD8’s performance from both a prominent San Antonio food bank and

members of Congress.

       6.      More specifically, TPR’s initial May FOIA Request seeks access to the bid proposal

submitted by CRE8AD8 for the Program, along with any related communications between the

company and the USDA. After the USDA chose not to extend CRE8AD8’s contract, in its July

FOIA Request TPR sought copies of invoices reflecting the total amount paid to CRE8AD8 by the

USDA. TPR seeks these records to provide the public with answers to questions about the validity

of the USDA’s selection process and the efficiency and effectiveness of a multi-billion dollar

government program to distribute meals to hungry Americans. The applicable statutory deadlines

have passed, and the USDA has failed to produce documents in accordance with the FOIA.

Therefore, Plaintiff seeks declaratory and injunctive relief.




                                                 -3-
                                            PARTIES

       7.      Texas Public Radio (“TPR”) is headquartered in San Antonio, Texas. Pursuant to

Federal Rule of Civil Procedure 7.1, TPR discloses that it is a 501(c)(3) not-for-profit corporation

and issues no stock. The mission of TPR is “to engage in the production and distribution of non-

commercial informational, educational, cultural, and entertainment content for the people of Texas

. . . while adhering to the highest standards of responsible journalism and the values of Texas

Public Radio.” About Us, TEX. PUB. RADIO, https://perma.cc/V5LP-CWJ3 (last visited Sept. 14,

2020). While TPR operates seven radio stations across the state of Texas, it also publishes articles

on its website and mobile app, covering both Texas and national news. Id.

       8.      Defendant U.S. Department of Agriculture (“USDA”) is an agency within the

Executive Branch of the United States government. The USDA is responsible for developing and

executing policy on farming, agriculture, and food, both directly and through its components,

including the AMS. USDA is an agency of the United States within the meaning of 5 U.S.C §

552(f)(1). Our Agency, USDA, https://perma.cc/NVH3-9BTF (last visited Sept. 14, 2020).

                                JURISDICTION AND VENUE

       9.      This Court has subject-matter jurisdiction over this action and personal jurisdiction

over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B). This Court also has jurisdiction over this

action pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §§ 701–06.

       10.     Venue is proper in this district under 5 U.S.C. § 552(a)(4)(B).

                                             FACTS

I.     Farmers to Families Food Box Program

       11.     In April 2020, the USDA launched the Program under the Families First

Coronavirus Response Act in an effort to acquire and distribute agricultural products to families




                                                -4-
in need. According to Secretary of Agriculture Sonny Perdue, the USDA put the Program together

remarkably quickly:

       [The President is] a man with a business speed, not a government speed. And I’ve
       — I figure if I want to continue working for you, I better get a business speed, too.
       So that’s what we did. . . . I’m so proud of the people of USDA for designing this
       program in a very short period of time, a record period of time. . . . Typically, a
       contract like this would have taken — the COVID would have been over by the
       time we got it done.

Sonny Perdue, Sec’y of Agric., USDA, Remarks by President Trump on the Farmers to Families

Food Box Program Distribution (Aug. 24, 2020). The program’s premise was simple: the USDA

would partner with “national, regional and local distributors, whose workforces [had] been

significantly impacted by the closure of restaurants, hotels and other food service businesses, to

purchase up to $4 billion in fresh produce, dairy and meat products from American producers of

all sizes.” USDA Farmers to Families Food Box, USDA AGRIC. MARKETING SERV.,

https://perma.cc/4P97-6SDN (last updated Sept. 21, 2020). Distributors would then be expected to

package the produce, dairy, and meat products into family-sized boxes, which would ultimately

be delivered to those in need. According to the USDA, it has invoiced 86,100,000 total boxes of

food as a result of the Program. Id.

       12.     Despite the Program’s publicized success, it is “clearly not working for everyone.”

Press Release, Marcia L. Fudge, Chairwoman, House Agriculture Committee Subcommittee on

Nutrition, Oversight & Dep’t Operations, Fudge Opening Statement at Hearing on Overview of

Farmers to Families Food Box Program, (July 21, 2020), https://perma.cc/4G6P-9FFG. Both the

USDA and the Program generally have taken criticism for “[relying] too heavily on companies

with little demonstrated experience in farming, food chains or food banks.” Laura Reiley, Trump’s

Signature Effort to Direct Farm Surplus to Needy Families Abruptly Withdraws Large Contract

Amid Criticism of Rollout, WASH. POST (May 22, 2020), https://perma.cc/M4XC-38DF. This



                                                -5-
overreliance was evidenced by many companies’ failure fully to perform their obligations under

Program contracts.

       13.     In July 2020, mere months after the Program’s launch, Congress initiated an

investigation into the Program, seeking answers regarding the USDA’s contract award process.

Rep. Marcia L. Fudge specifically referred to CRE8AD8 in her opening statement in the House

Agriculture Committee’s hearing on the program: “We’ve seen reports of companies awarded

contracts with little-to-no experience in the timely sourcing and distribution of food, including

nearly $40 million to a Texas wedding planner [CRE8AD8]. That contractor committed to

providing 750,000 boxes of food. To date, it has distributed fewer than a third of that promise.”

Fudge Opening Statement at Hearing on Overview of Farmers to Families Food Box Program,

(July 21, 2020), https://perma.cc/4G6P-9FFG.

II.    Texas Public Radio’s FOIA Requests

       14.     TPR became interested in the controversy surrounding the Program. As a public,

non-profit radio station and news source, TPR recognized the immense public interest tied to the

Program and conducted a careful investigation into it.

       15.     Through this investigation and in its reporting, TPR highlighted many of the same

issues that have drawn concern from members of Congress: the USDA in a number of cases offered

lucrative contracts through the Program to unqualified vendors. Therefore, TPR filed multiple

FOIA Requests with the USDA, seeking information regarding CRE8AD8 and its involvement in

the Program.

       16.     On May 27, 2020, TPR, through its reporter Paul Flahive, filed FOIA Request

2020-AMS-00182-F seeking access to the bid (proposals) for the Program submitted by Greg

Palomino or other agents of CRE8AD8 LLC (San Antonio, TX). The Request also seeks access to




                                               -6-
records of any communications between Palomino or other agents of CRE8AD8 and the USDA for

a roughly two-month period. The Request, in pertinent part, asks the USDA for:

    •   “the bid [proposals] for the USDA’s Farmers to Families Food Box Program
        submitted by Greg Palomino or other agents of CRE8AD8 LLC (San Antonio,
        TX)” and

    •   “records of any communications between Greg Palomino or other agents of
        CRE8AD8 LLC (San Antonio, TX) and the USDA between April first and June 1st
        of this year. This includes but is not limited to, emails, phone calls and text
        messages.”

A true and correct copy of TPR’s May 27, 2020, FOIA Request is attached as Exhibit A.

        17.    On May 28, 2020, Flahive spoke on the phone with a USDA official and agreed to

limit the scope of the second part of the Request to records of communications transmitted between

April 1 and May 28 of 2020, as is reflected in an email from USDA Government Information

Specialist Heather Higgs acknowledging the Agency’s receipt of the Request. A true and correct

copy of Higgs’s May 28, 2020, email to Flahive is attached as Exhibit B.

        18.    On July 6, 2020, after learning that the USDA did not extend CRE8AD8’s contract,

TPR filed another FOIA Request, 2020-AMS-00220-F. This time, TPR sought copies of invoices

generated as part of CRE8AD8’s contract with the USDA. The July Request seeks, in pertinent

part, “a copy of invoices and the total amount paid to CRE8AD8 LLC by USDA.” A true and

correct copy of the July 6, 2020, FOIA Request is attached as Exhibit C.

        19.    The records sought in TPR’s Requests would provide new and valuable insight to

the public about the effectiveness of the Program and the USDA’s contracting procedures.

Disclosure advances the public interest because the information contained in the records is likely

to illuminate how and why the USDA awarded one of the largest contracts under the Program and

why the government decided not to continue to partner with CRE8AD8 as part of the Program. All

told, the information would shed light on the USDA’s performance of its statutory duties, letting


                                                -7-
taxpayers know, in effect, “what their government is up to.” U.S. Dep’t of Justice v. Reporters

Comm. for Freedom of the Press, 489 U.S. 749, 773 (1989).

       20.      The requested records also advance TPR’s mission “to elevate awareness and

discourse regarding important community and cultural issues,” consistent with FOIA’s mission of

serving the public interest.

III.   The USDA’s Lack of Response

       21.     Since TPR’s Requests were filed in late May and early July, the Agency has yet to

issue a response either producing the records in full or in part or denying the request, as required

by law. Notwithstanding weekends and legal holidays, it has been well over the twenty working-

day period set out under FOIA. The Agency on Sept. 1, 2020 did offer to send a spreadsheet

summarizing its CRE8AD8 invoice records but TPR declined and restated its interest in seeing the

underlying documents.

       22.     Under FOIA 5 U.S.C. § 552(a)(6)(A)(i), unless an exception applies under

§ 552(b)(1)–(b)(9), a decision to grant or deny a request must be issued within twenty days

(excepting Saturdays, Sundays, and legal public holidays). “Unusual circumstances” may warrant

an extension of time per 5 U.S.C. § 552(a)(6)(B), but the agency involved must provide written

notice to the person making such request “setting forth the unusual circumstances for such

extension and the date on which a determination is expected to be dispatched.” Even the extension

date for “unusual circumstances” should not exceed ten working days unless further arrangements

are made with the requester under 5 U.S.C. § 552(a)(6)(B)(ii).

       23.     The USDA’s AMS did not fulfill TPR’s reasonable requests before the twenty-day

deadline or satisfy the requirements for an “unusual circumstances” ten-day extension. Where, as

here, an agency fails to comply with the applicable time limit provisions, 5 U.S.C. § 552(a)(6)(C)(i)




                                                 -8-
explains that the person making the request to the agency “shall be deemed to have exhausted his

administrative remedies with respect to such request.”

                                        CLAIMS FOR RELIEF

        WHEREFORE, plaintiff respectfully prays that this Court:

        1.      expedite consideration of this Complaint pursuant to 28 U.S.C. § 1657;

        2.      order defendants immediately and expeditiously to provide to plaintiff copies of the
                requested records in their native electronic format or other electronic format, as
                requested;

        3.      enjoin defendants from unlawfully withholding the records requested by plaintiff,
                or portions thereof;

        4.      award to plaintiff the costs of this proceeding, including reasonable attorneys’ fees,
                pursuant to 5 U.S.C. § 552(a)(4)(E); and

        5.      grant such other and further relief as the Court deems just and proper.



                                                  Respectfully submitted,

                                                  By: /s/ Thomas S. Leatherbury
                                                     Thomas S. Leatherbury
                                                     Texas Bar No. 12095275
                                                     SMU DEDMAN SCHOOL OF LAW
                                                     FIRST AMENDMENT CLINIC
                                                     3315 Daniel Avenue (75205)
                                                     P.O. Box 750116
                                                     Dallas, Texas 75275-0116
                                                     Tel.: (214) 768-2562
                                                     Fax: (214) 768-1611
                                                     Email: thomasl@smu.edu


                                                      Attorney for Texas Public Radio1




1
 This complaint has been prepared in part by SMU Dedman School of Law students and State Bar Associate Members
Stephanie M. Owen, Bar. No. 24119809, and Evan Rios, Bar No. 24119466, whose State Bar of Texas identification
cards are being provided to the Clerk’s Office pursuant to Local Rule AT-8.


                                                     -9-
